 CRIMPTEX, INC.263Crimptex,Inc.andSindicato de Trabajadores Packinghouse,Food&AlliedWorkers,District 9 of Puerto Rico, AFL-CIO.Case No. 24-CA-2039.March 1, 1966DECISION AND ORDEROn October 8, 1965, Trial Examiner Herbert Silberman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the General Counsel and the Respondent filedexceptions to the Trial Examiner's Decision, and the Respondent fileda supporting brief.Pursuant to the provisions of Section 1 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was' committed.' Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision and the entire record in this case, including theexceptions and brief, and the Respondent's answer to the Board'snotice to show cause,' and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the following addition.' In its exceptions, the Respondent alleged that it had been prejudiced by the Board'sfailure to supply it with copies of certain documents referredto bythe Board in itsDecision and Order Amending Certification of October 29, 1964(Case No 24-RC-2417;the Board thereafter, on December 4, 1964,denied the Respondent'snotion for recon-sideration),but did not offers any facts or theory to support its claimOn January 10,1966,the Board furnished the Respondent with copies of the documents referred to inthat decision,and simultaneously served the Respondentwitha notice to show cause whythe Board should not adhere to its Decision and Order Amending Certification, and whythe Trial Examiner's finding that the Respondent has violated Section 8(a) (5) of theAct should not be adopted by the Board.On January 19, 1966,the Respondent filed with the Board its answer to Board's noticeto show cause,in which,inter alia,it takes the position that:(1) the Board must rule onits exceptions,(2) its exceptions were not limited to the allegation of prejudice by failureto receive copies of the documents in question,(3) it has not been assured that the docu-ments of which it received copies were the only documents relied on by the Board, and(4) it was prejudiced by not having had copies of the documents prior to the Board'sreaching its decision to amend, which prevented it from adequately arguing against grant-ing the amendment and from defending in the instant proceeding its refusal,to accept theBoard's decision.The Board has nowhere in the instant proceedings indicated that it construed theRespondent's exceptions as limited to the claim of prejudice,set forth above.Nor has itindicated it would not rule upon the Respondent's exceptionsThe documents,copies ofwhich were furnished the Respondent, constituted all the documents before the Boardwhen it made its decision,to amend the certification,other than the Respondent's and the-Union'smotions to amend and clarify certification.A copy of the latter had been servedon the Respondent.In our opinion, the Respondent has not shown any valid causewhy weshould notadhere to that decision or why we should not adopt the Trial Examiner'sfinding that157 NLRB No. 19. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint alleges that, during the course of a speech deliveredto the Respondent's employees on December 24, 1964, Company Presi-dent Emile Benoit made certain statements violative of Section 8(a)(1) of the Act. In section III, D, of his Decision, the Trial Examinerfound that Benoit had not made the remarks attributed to him.Weadopt that finding.However, the Trial Examiner failed to includein his Decision a conclusion of law to that effect and failed to dismissthat portion of the complaint.Accordingly, we shall do so herein.ADDITIONAL CONCLUSION or LAWThe General Counsel has failed to establish by a preponderance ofthe evidence that Company President Emile Benoit in his speech toemployees on December 24, 1964, requested them to repudiate the Sin-dicato astheir bargaining agent or threatened the employees that ifthey did not do so the Respondent would shut down its operations inPuerto Rico.Hence, the allegations of the complaint herein shall beto that extentdismissed.[The Board adopted the Trial Examiner's Recommended Orderand dismissed the complaint insofar as it alleged violations not foundherein.]the Respondent has violated Section 8(a)(5) of the Act by its refusal to bargain withthe Sindicato on the ground that it was improperly certified by the Board.We affirmour Decision and Order Amending Certification,and adopt the Trial Examiner's findings,conclusions,and recommendations with regard to the 8(a)(5) violation.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge and amended charges filed on various dates between January 7 andMarch 22, 1965, by Sindicato de Trabajadores Packinghouse,Food&Allied Workers,District 9 of Puerto Rico,AFL-CIO (herein called the Sindicato),a complaint, datedMarch 23, 1965, was duly issued alleging that the Respondent,Crimptex, Inc.(herein also called the Company),has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1), (3),and (5)and Section 2(6))and (7)of the NationalLaborRelationsAct, as amended.The complaint, asamended during the hearing,in substance alleges that the Respondent:(a) sinceNovember 10, 1964,unlawfully has refused to bargain collectively with the Sindicatoalthough on October 29, 1964,the Board had certified the Sindicato as the represent-ative of Respondent's employees in an appropriate unit;(b) on December24, 1964,announced and thereafter granted a wage increase and made other changes in theconditions of employment of the employees in said unit without prior notice to orconsultation with the Sindicato;(c) since February 12, 1965,has refused to reinstateEdgar Carlo to his former position upon Carlo's unconditional request for reinstate-ment although Carlo had participated in a strike against the Company caused by andin protest of Respondent's alleged unfair labor practices;and (d)by reason of theaforesaid acts and other conduct set forth in the complaint,has interfered with,restrained,and coerced employees in the exercise of the rights guaranteed in Section 7of the Act.The Respondent duly filed an answer to the complaint which generallydenies that it has engaged in the alleged unfair labor practices and affirmatively aversthat the certification issued to the Sindicato and its predecessor were invalid.A hear- CRIMPTEX, INC.265ing in this proceeding was held before Trial Examiner Herbert Silberman in Maya-guez and Santurce, Puerto Rico, on April 26 through 29, 1965.Thereafter, a briefwas filed on behalf of the Respondent.Upon the, entire record in this case and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Puerto Rico corporation, maintains an office and place of businessat San German, Puerto Rico, where it is engaged' in the manufacture of yam. Itspurchases of goods and merchandise from places located outside the Commonwealthof Puerto Rico and-its sales and shipments of products to places located outside theCommonwealth of Puerto Rico are each in excess of $50,000 annually. Respondentadmits, and I find, that it is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Sindicato is a voluntary association. Its members are employees as definedin the Act who participate in matters affecting the organization.The Sindicato dealswith employers concerning grievances, labor disputes, wages, rates of pay, hours ofemployment, and other conditions of work. I find that the Sindicato is a labor orga-nization within the meaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The-refusal to recognize the SindicatoOn May 8, 1964, in Case No. 24-RC-2417 the Regional Director for Region 24certified Union Trabajadores Crimptex Inc., Independiente (herein called the Inde-pendent), as the exclusive bargaining representative for all production and mainte-nance employees employed by the Respondent at its plant in San German, Puerto Rico,exclusive of professional, administrative, and office clerical employees, guards, andsupervisors as defined in the Act.The certification was issued following a represen-tation election conducted by the Board on April 30,,1964, pursuant to-a stipulationfor certification upon consent election.On May 27, 1964, Rafael Rivera Irizarry, aspresident of the Independent,' mailed a proposed collective-bargaining agreement tothe Company together with a request that the parties meet on June 3 to discuss thesubject.The Company replied the next day by letter stating that it will be necessaryfor it to translate the contract, which was drafted in Spanish, into English and sug-gesting that discussion begin on a later date.On the same day, Henry Pelletier, theCompany's plant manager, asked Rivera to furnish him with an English translationof the proposed contract.Rivera replied that he will not consider any request fromthe Company unless it is made in writing?Accordingly, on June 1 the Companywrote to Rivera requesting an English translation of the proposed contract.Whenno acknowledgement of this letter was received, the Company on June 11, 1964,mailed a second letter to Rivera again requesting the translation.3The Companyreceived no answer to these letters.On June 14, 1964, Santos Silva Ojeda, a representative of the Sindicato, wrote tothe Company advising that "on the 14th of this month at an assembly of UnionTrabajadores Independiente De La Crimptex Inc., it was decided by secret ballot toi Prior thereto a local affiliate of the International Ladies' Garment Workers' Union hadbeen the recognized representative of the employees in the above-described unit buthad disclaimed interest in continuing as such representative when decertification proceed-ings were initiated by Rafael Rivera Irizarry, an employee of the Company."On May 29, 1964, Rivera sent the following telegram to Pelletier confirming his posi-tion regarding communications between themselves: "Please notify by writing anythingyou have to tell me concerning our proposal of collective agreement before June 2, 1964.I will not accept any verbal information given."a I do not credit Rivera's explanation for the delay of approximately 10 days before hepicked up the Company's June 1 letter at the post office.Rivera, I find, was an unreliablewitness.In various respects his testimony was self-contradictory.He was at timesevasive In responding to questions asked him.Furthermore, from his manner and deport-ment on the witness stand I obtained the impression that Rivera distorted the facts aboutwhich he testified in order to support the Sindicato's cause. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffiliate to the Sindicato ..." 4He also requested the Company to negotiate withrespect to the contract proposal previously submitted by the Independent. On June 18,Silva and Rivera called upon Plant Manager Pelletier who informed them that the.Company was unable to bargain with them as it did not know "who were the nego-tiating parties."Thereupon the Company filed a motion, dated June 18, 1964, withthe Board requesting that a hearing be held to determine the facts with respect tothe alleged affiliation of the Independent with the Sindicato and for a clarificationand amendment of the certification in Case No. 24-RC-2417 if the Board shouldfind it appropriate .5Similarly, on June 30, 1964, the Sindicato filed with the Boarda motion requesting the substitution of itself for the Independent in the certificationissued to the Independent.This motion was granted by a Decision and Order ofthe Board dated October 29, 1964. Thereafter, on November 5, the Company fileda motion for reconsiderationalleging:1.It had not been served with copies of the documents to which the Boardreferred in its Decision and Order.62.The Board erredin itsdecision by stating that "the employer is willing torecognize Sindicato as the collective-bargaining agent of its employees uponappropriate amendment of the certification by the Board" because the employerhad never taken such position.3.The Board erred in its finding that- the Sindicato's, motion did not raise aquestionconcerningrepresentation.Accordingly, Respondent requested the Board to reconsider its Decision and Orderamending certification of representative and to direct a hearing on theissues.Respondent's motion for reconsideration was denied on December 4, 1964.On November 8, 1964, after the Board had issued its Decision and Order amend-ing certification of representative, the Sindicatoagainwrote to the Company request-ing'negotiations "on the contract proposal that the Independent Union submitted toyou in past months."The Company replied by letter dated November 10, 1964,which in effect constituted a rejection of the Sindicato's requestto engagein collective-bargaining negotiations.At all times since said date the Company has persisted inits refusal to recognize and to bargain with the Sindicato as the representative of itsemployees.Respondent defends its conduct on the ground that the certification ofthe Sindicato was invalid for the followingreasons:1. Irregularities in the Board's proceedings in connection with the amendment ofthe certification in Case No. 24-RC-2417 because documents relied on by the Boardwere never served on the Company thereby denying the Company any opportunityto present evidence in opposition and because of the uncertainty of what documentswere before the Board when it rendereditsDecisionof October 29, 1964.72.The Independent was not a labor organization within the meaning of the Actor, in the alternative, even if it was a labor organization it never intended to functionas such.Therefore, the certification of the Independent was voidab initioand theamendment substituting the Sindicato as the certified labor organization is likewisevoid.4 In support of its positionthat the Independent continuedin existenceafter June 14,1964, the Company introduced in evidence a letter dated July 11, 1964, concerning theresults ofan arbitration proceeding, which was signed "Rafael Rivera Irizarry Union'sPresident."The Company argues that as of that date Rivera could only have beenreferring to himself as president of the Independent because he was not an officer of theSindicato and, according to Sindicato representative Santos Silva Ojeda, -the designationof the Company's employee as Local 972 of the Sindicato was not made before October 1964In addition, plant manager Henry Pelletier testified that on June 20, 1964, Rivera andLaboy, secretary of the Independent, came to his offices and inquired if he was willing tonegotiate with the Independent.This testimony was controveited by Rivera5 The Board has not directly ruled on the Company's motion although the Board'sDecision with respect to the Sindicato's companion motion disposes of the issue raised bythe Company in its motion6In ItsDecision the Board states that it received from the officers of the Independent,confirmationthat "at a meeting of the Independent on June 14, the employees voted bysecret ballot to affiliate with Sindicato; of a possible 51 eligible voters, 45 voted for theaffiliation and 2 castvoid ballots" and a request that the Independent's certification betransferredto the Sindicato.However, these documents do not appear in the files of theBoard7 SeeS. D. Warren Company v. N.L.R B.,342 F. 2d 814 (C.A 1) CRIMPTEX, INC.2673.The Board erred in refusing to direct a hearing with respect to the issues raisedby the Sindicato's motion and Respondent's motions.4.The Sindicato's motion of June 30, 1964, raised,a question concerning repre-sentation which can only be determined by an election.The facts which Respondent relies on to support its attack upon the Sindicato'scertificationwere generally known to it or could have been made the subject offormal inquiry by it prior to the date on which it filed its motion for reconsideration.Thus, Respondent knew, and in its motion for reconsideration stated, that it had notbeen served with the documents referred to by the Boardin itsDecision and OrderAmending Certification of Representative.The facts to which Respondent refers todemonstrate that the Independent was not a labor organization within the meaningof the Act (absence of any formal organization or membershiprolls,no dealingswith any employer concerning grievances, wages, hours or conditions of work andno evidence that the Independent was organized for the purpose of representingemployees), if not generally known to Respondent when the petition in Case No.24-RC-2417 was filed, could have been inquired into at a hearing in that matterhad the Company requested such hearing instead of entering into a stipulation forcertification upon consent election.The evidence to which Respondent points asproof that the Independent never intended to function as a labor organization prin-cipally concerns transactions between the Company and the Independent which tookplace before June 14, 1964, and therefore was known to the Company prior to thedate on which the Respondent filed its motion for reconsiderations I find, there-fore, that no material facts were introduced into the record of this proceeding whichconstitute newly discovered evidence of such nature as would entitle Respondent torelitigate questions which were raised or might have been raised in the underlyingrepresentation proceedings in Case No. 24-RC-2417. In these circumstances, I ambound.by the Board's actions in said representation proceedings.Accordingly, I findthat the Respondent has violated Section 8(a) (5) of the Act by its refusal to bargain.collectively with the Sindicato since November 10, 1964, and thereby also has inter-fered with and restrained employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act in violation of 8 (a) (1) thereof 9B. The unilateral actionsOn December 24, 1964, Emile Benoit, Respondent's president, announced to theemployees that the Company was putting into effect, and subsequently did put into,effect, certain wage increases and other changes in their conditions of employment.This was done without prior notice to the Sindicato and without affording the Sindi-cato an opportunity to bargain collectively about the matter. Such unilateral action,which denied to the Sindicato effective participation in an important area of the bar-gaining relationship, tends to subvert the organization's position as the representativeof the employees and constitutes a breach on the part of Respondent of its statutoryduty to bargain collectively with the Sindicato.Respondent thereby engaged in a,further violation of Section8(a) (1) and(5) of the Act.C. The discrimination against Edgar CarloAbout January 7, 1965, Respondent's employees began a strike which I find was,caused by and was in protest of Respondent's refusal to recognize and deal with theSindicato and Respondent's unilateral changes in its employees' conditions of work.On December 24, 1964, Company President Benoit advised the employees that inaddition to a general wage increase of 10 cents an hour, the crimpers will receive a-"Certain fact (various meetingsbetween Rivera and Silva suggesting that early inMay 1964 Rivera may have been thinking about an affiliation of the Independent with theSindicato) tending to buttress Respondent's argument that the Independent never intendedto function as a labor organization possibly came to Respondent's attention for the firsttime 'through testimony adduced at the instant hearingHowever, these facts merelysupplementedinformation of which Respondent had knowledge prior to November 1964.-Furthermore, Respondent did not make the argument in its motions to the Board in theiepresentation proceedings that the Independent was not and never intended to function,as a labororganization.It is in thisproceeding that the Respondent for the first timeseeks to raisesuch issue.-BAs I find nomerit to Respondent's attack upon the certification of the Sindicato, itis unnecessaryto considerGeneral Counsel'salternative argument that a validdesignation-of the Sindicato was madeon December 24, 1964, by a show of hands on the part ofthe employeesin the bargaining unitin the presence of representatives of, the. Company.. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurther increase of 16 cents per hour, but the crimpers will be required to run 90 endsper man instead of 60 ends.When the employees returned to work on January 7,1965, following the Christmas holiday, the crimpers again were told that they will berequired to run 90 ends.The crimpers refused to work under these conditions andtheir refusal precipitated a strike which continued until about February 5, 1965.Asthe imposition by Respondent of such change in conditions of work without noticeto the Sindicato, the certified representative of the employees, constituted a violationof the Company's collective-bargaining obligations, the ensuing strike was an unfairlabor practice strike.On February 12, 1965, Edgar Carlo, one of the strikers made an unconditionalapplication .for reinstatement and was denied reinstatement by Respondent on theground that he had engaged in picket line misconduct. Specifically, Respondent con-tends that about 8:30 p.m. on the night of January 13, 1965, Carlo together withother strikers stopped Plant Manager Henry Pelletier as he was driving into the plant,began to shake his pickup truck in a dangerous manner and otherwise generallythreatened his safety.Both Pelletier and the Assistant Plant Manager Enrique Enri-quez testified to Carlo's participation in the alleged incident.On the other hand,Carlo testified that he was not at the plant at the time in question and in fact hadnot been at the plant since 6 p.m. that night. In this respect Carlo's testimony wascorroborated by Rivera, Silva, and also by Police Lieutenant Victor M. Vargas.According to Pelletier's testimony, as elicited on his cross-examination, Carlo wasin front of the vehicle in which Pelletier was sitting at the time Lieutenant Vargasarrived at the scene.Vargas, on the other hand, testified that Carlo was not presentwhen he arrived at the scene of the disturbance.As Lieutenant Vargas has no inter-est in this proceeding and generally impressed me as being a reliable witness, I credithis testimony and find that Carlo did not participate in the alleged misconduct. Inthese circumstances, Respondent's refusal to reinstate Carlo on February 12, 1965,constituted a violation of Section 8 (a) (1) and (3) of the Act.Rubin Bros. Foot-wear, Inc., and Rubin Brothers Footwear, Inc.,99 NLRB 610.D. Other acts of interferenceIn addition to the matters discussed above, General Counsel contends that Com-pany President Emile Benoit in his speech to the employees on December 24, 1964,requested them to repudiate the Sindicato as their bargaining agent and threatenedthe employees that if they do not do so Respondent will shut down its operation inPuerto Rico.There is considerable conflict among the witnesses concerning thecontent of Benoit's speech. I credit Luz Pelletier's testimony as to what was said byBenoit on the occasion in question and find that Benoit did not make the offendingremarks attributed to him by witnesses for General Counsel.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, I shallrecommend that it cease and desist therefrom and take certain affirmative actiondesignated to effectuate the policies of the Act.Having found that the Respondent unlawfully refused to bargain collectively withthe Sindicato, I shall recommend that the Respondent be ordered to bargain collec-tively with that labor organization, upon request, in respect to rates of pay, wages,hours of employment, and other conditions of employment of the employees in theunit described above and, if an understanding is reached, to embody such understand-ing in a signed agreement.Having found that the strike under consideration was an unfair labor strike, itfollows that Edgar Carlo, who was one of the striking employees, was entitled toreinstatement to his former job on February 12, 1965, when his unconditional offerto return to work was made even though Respondent, during the strike, may havehired a replacement for him.10Accordingly, I shall recommend that the Respondent"Butcher Boy Refrigerator Door Company,127 NLRB 1360, 1375-1376, enfd. 290 F.2d 22(C.A. 7). CRIMPTEX, INC.269offer Edgar Carlo immediate and full reinstatement to his former or to a substantiallyequivalent position,without prejudice to his seniority or other rights and privileges,dismissing if necessary any person hired after January 7, 1965,as his replacement,and make him whole for any loss of earnings he may have suffered by reason ofRespondent'sunlawful discrimination against him,by payment to him of a sum ofmoney equal to that which he normally would have earned from February 12, 1965,to the date of Respondent's offer of reinstatement,less his net earnings during suchperiod.The backpay provided for herein shall be computed on the basis of calendarquarters, in accordance with the method prescribed in F. W.Woolworth Company,90 NLRB 289.Interest at the rate of 6 percent per annum shall be added to suchnet backpay and shall be computed in the manner set forth inIsis Plumbing & Heat-ing Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact and upon the entire record in this-case, I make the following:CONCLUSIONS OF LAW1.Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of theAct byrefusing,since on or about November 10,1965,to bargaincollectively withthe Sindicato as the exclusive representative of theemployees in the following appropriate unit:All productionand maintenance employeesemployed bythe Respondent at itsplant in San German,Puerto Rico.exclusive of professional,administrative,and officeclerical employees,guards, and supervisors as defined in the Act.2.By announcing to the employees in the aforesaid unit on December 24, 1964,and thereafter putting into effect,wage increases and other changes in their condi-tions of employment without first advising the Sindicato of its intention to make suchchanges and affording the Sindicato an opportunity to bargain about them,Respond-ent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (5) ofthe Act.3.By refusing,on and sinceFebruary 12,1965, to reinstate Edgar Carlo to hisformer position uponCarlo'sunconditional application for reinstatement followingthe termination of a strike caused and prolonged by Respondent's unfair labor prac-tices,Respondent discriminated against him in regard to his hire and tenure ofemployment to discourage membership in the Sindicato and thereby has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(3) ofthe Act.4.By the foregoing conduct, Respondent has interfered with,restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of the Act,and thereby has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon theforegoing findings offactand conclusions of law,and the entire recordin the case,and pursuant to Section10(c) of the National Labor Relations Act, asamended, I recommendthat Respondent, Crimptex,Inc., itsofficers,agents,succes-sors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargaincollectively with Sindicato de TrabajadoresPackinghouse,Food & Allied Workers, District 9 of Puerto Rico, AFL-CIO,as the exclusivecollective-bargaining representative of its employees in the following appropriateunit:All productionand maintenanceemployees employed by Crimptex,Inc., at its plantin San German,Puerto Rico, exclusive of professional, administrative,and officeclerical employees,guards, and supervisors as defined in the Act.(b) Promising,making, or effecting any changes in the wages,hours,or otherterms or conditions of employment of employees in the unitdescribed above withoutfirstgiving noticeto the statutoryrepresentative, if any,of such employees and afford-ing such representativean opportunityto engage in collective bargaining with respectto any such proposedchange.(c)Discouraging membership in the Sindicato,or any other labor organization,by refusingto reinstateor otherwisediscriminating against any of its employeesbecause of their concerted or union activities. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form, join, or assistany labor organization, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all such activities.2.Take the following affirmative action, which is deemed necessary to effectuatethe policies of the Act:(a)Upon request, bargain collectively concerning rates of pay, wages, hours ofemployment, and other conditions of employment with Sindicato de TrabajadoresPackinghouse, Food & Allied Workers, District 9 of Puerto Rico, AFL-CIO, as theexclusive representative of all the employees in the appropriate unit described above,and, if an agreement is reached, embody such agreement in a signed contract.(b)Offer to Edgar Carlo immediate and full reinstatement to his former or to asubstantially equivalent position, without prejudice to his seniority or other rightsand privileges, and make him whole in the manner set forth in the section of thisDecision entitled "The Remedy" for any loss of earnings he may have suffered byreason of Respondent's discrimination against him.(c)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records relevant to a determina-tion of the amount of backpay due to said employee.(d)Notify Edgar Carlo if presently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon application, in accordance with theSelective Service Act and the Universal Military Training and Service Act of 1948,after discharge from the Armed Forces.(e) Post at its place of business in San German, Puerto Rico, copies in Spanishand in English of the attached notice marked "Appendix." 11Copies of such noticein Spanish and in English, to be furnished by the Regional Director for Region 24of the Board, shall, after being duly signed by an authorized representative of theRespondent, be posted immediately upon receipt thereof, and be maintained by itfor a period of 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken.by Respondent to insure that said notices are not altered, defaced, or cov-ered by any other material.(f)Notify the Regional Director for Region 24, in writing, within 20 days fromthe date of receipt of this Decision, what steps Respondent has taken to complyherewith.12n In the event that this Recommended Order Is adopted by the Board, the words, "aDecisionand Order" shall be substituted for the words "the Recommended Order of aTrialExaminer" in the notice. In the further event that the Board's Order is enforced bya decreeof a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order.""In the event that this Recommended Order is adopted by the Board, this provision shallbe modified'to read "Notify said Regional Director, in writing within 10 days froni thedate of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the' Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL, upon request, bargain collectively with Sindicato de TrabajadoresPackinghouse, Food & Allied Workers, District 9 of Puerto Rico, AFL-CIO,as the exclusive bargaining representative of all the employees in the bargainingunit described below concerning rates of pay, wages, hours of employment, andother conditions of employment, and, if an understanding is reached, embodysuch understanding in a signed agreement.The bargaining unit is:All production and maintenance employees employed at our plant inSan German, Puerto Rico, exclusive of professional, administrative, andoffice clerical employees, guards, and supervisors as defined in the Act.WE WILL NOT, promise or make any changes in rates of pay, wages, hours ofwork, or other terms or conditions of employment of our employees in the K. B. & J. YOUNG'S SUPER MARKETS, INC.271abovedescribed bargaining unit without first giving notice to the representativeof such employees.WE WILL NOTdiscourage membership in Sindicato de Trabajadores Packing-house, Food& Allied Workers,District 9 of Puerto Rico,AFL-CIO, or anyotherlabororganization,by refusing to reinstateor byotherwise discriminatingagainst any of our employees becausethey hadengaged in a lawful strike orbecause of their union or concerted activities.WE WILLNOT in any like or related manner interfere with,restrain,or coerceour employees in the exercise of their rights to self-organization,to form labororganizations,to join or assist the above-named union or any other labor orga-nization,to bargain collectively through representatives of their own choosing,to engage in concerted activitiesfor thepurpose of collective bargaining or othermutual aid or protection,or to refrainfrom any orall such activities.WE WILLoffer to EdgarCarloimmediate and full reinstatement to his formeror to a substantially equivalent positionwithoutprejudice to his seniority orotherrights previously enjoyed,and make him whole for any loss of earningssuffered as a result of the discrimination against him.CRIMPTEX, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We willnotify EdgarCarlo,if presently serving in theArmed Forces ofthe UnitedStates of his right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training Service Act of1948, afterdischarge from the Armed Forces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby any othermaterial.If employees have any question concerning this notice or compliance with its pro-visions,theymay communicate directly with the Board'sRegional Office,P.O. Box11007,Fernandez Juncos Station, Santurce,Puerto Rico,TelephoneNo. 724-7171.K. B. & J. Young's Super Markets, Inc.andImogene Brewton,Butchers Union Local 193, AFL-CIO,and Norma Newton andJack Baldwin.Cases Nos. 31-CA-24 (formerly 21-CA-6169),31-CA-26-1 (formerly 21-CA-6202-1), and 31-CA-26-2 (for-merly 21-CA-6202-2).March 1, 1966DECISION AND ORDEROn October 15, 1965, Trial Examiner William E. Spencer issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom, andtake certain affirmativeaction asset forth in the attached Trial Exam-iner'sDecision.Thereafter, the Respondent and the General Coun-sel filed exceptionsto the TrialExaminer'sDecision and supportingbriefs.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegatedits powersin connectionwith these cases to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. The157 NLRB No. 17.